Judgment affirmed. Grounds stated in journal entry.
It is ordered and adjudged by this court, that the judgment of the said circuit court be, and the same is hereby, affirmed, on the ground that the. third amended petition stated a case in which the plaintiffs were entitled to ask the direction or judgment of the court respecting the rights of the parties in interest under the will in question, the court of common pleas erred in sustaining the demurrer and the circuit court properly reversed the judgment and remanded the cause to the court *453of common pleas for further proceeding. Other questions argued are not considered or determined.
Summers, C. J., Spear, Davis and Shauck, JJ., concur.